Case 20-12764-mdc   Doc 41   Filed 02/02/21 Entered 02/02/21 15:24:04   Desc Main
                             Document     Page 1 of 3
Case 20-12764-mdc   Doc 41   Filed 02/02/21 Entered 02/02/21 15:24:04   Desc Main
                             Document     Page 2 of 3
Case 20-12764-mdc     Doc 41   Filed 02/02/21 Entered 02/02/21 15:24:04   Desc Main
                               Document     Page 3 of 3




  No Objection - Without Prejudice to Any Trustee Rights or Remedies

    LeeAne O. Huggins


         February 1, 2021
